DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Segal (US 20170167151 A1) in view of Stephens (US 20090025134 A1).
Claim 1. (Currently Amended) A safety monitoring system supporting a swimming pool area, the safety monitoring system comprising: 
an in-water monitoring device
([0063] sensors 34 may include upward-looking sensors 16, lateral sensors 18, and downward-looking sensors 20.
[0085] deployed lifesaving module 60. For example, prior to deployment, module sensor 66 may function as upward-looking sensor 16.); 
and further disclose the use of an above monitoring watering device ([0054] downward-looking sensors 20)and the in-water monitoring device and the above-water monitoring device at least assisting in identification and prevention of drowning events ([0056] System control 30 may be configured to analyze data that is sensed by the sensors. The analysis may identify a distressed swimmer 22. Upon identification of distressed swimmer 22, system control 30 may communicate with or activate one or more lifesaving modules 12.)  but does not specifically disclose an above-water monitoring device constructed as part of a pool cover unit and in communication with the in-water monitoring device.

However, Stephens teaches an above-water monitoring device constructed as part of a pool cover unit and in communication with the in-water monitoring device
([0027] a system in accordance with one embodiment might include one or more sensors which are configured to detect the presence of a pool occupant. In particular, the motion sensor 32 is shown in FIG. 1 to be attached to the pedestal 28 and can be configured to detect motion near or in the pool 8. Upon detection of such motion, the motion sensor 32 can selectively generate an occupation signal, and can then communicate the occupation signal to a controller (e.g., 40 and/or 44)… The controller can comprise a timer circuit which can assess passage of the predetermined period of time. In other embodiments, a motion sensor might be disposed elsewhere such as, for example, with reference to FIG. 1, beneath a water surface 18 of the pool 8 and/or on one or more side walls 20 of the pool 8. Other types of sensors (e.g., audible sensors, thermal sensors, light curtains, float valves) might additionally or alternatively be provided in communication with the controller to detect the presence of a pool occupant.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an above-water monitoring device constructed as part of a pool cover unit and in communication with the in-water monitoring device as taught by Stephens within the system of Segal for the purpose of enhancing the system to ensure that a person is not within a pool while a pool cover system is operational.
Claim 3. Segal and Stephens teach the safety monitoring system of claim 1 wherein the in-water monitoring device comprises a buoy portion and a mobility portion that is disposed on the buoy portion (Segal [0076] Typically, a lifesaving module 12 (FIG. 1) may be deployed to form deployed lifesaving module 60 when lifesaving module 12 is beneath the surface of the water. Deployment may include inflation of one or more inflatable structures (e.g., to inflated ring 64, or to form one or more other inflated floats, pontoons, bladders, balloons, or other inflatable structure). For example, deployment may include triggering a chemical process to rapidly generate an inflating gas. Deployment may include opening a valve or seal to release an inflating gas(e.g., air, carbon dioxide, nitrogen, helium, or another compressible gas) from one or more canisters of compressed gas that are stowed on or within lifesaving module 12. Alternatively or in addition, inflatable structure of lifesaving module 12 may be initially connected via a tube to a source of compressed gas (e.g., a tank, canister, or pump). For example, the source may be common to all or some lifesaving modules 12 of a swimming pool lifesaving system 10. In this case, deployment may include opening a valve or operating a pump to inflate the inflatable structure via the tube. ).

Claim 5. Segal and Stephens teach the safety monitoring system of claim 1 wherein the above-water monitoring device comprises a camera element that supports a visual recognition process
(Segal Par 0112 e.g. A microphone and/or loudspeaker communication device 104 and a video camera 106 are mounted in the drone to pick up audio and video input from the water below. A GPS receiver 105 receives geo coordinates.); Par 0070, 0146, 0191 e.g. The self-release mechanism is accomplished by using a micro controller on board the drone that controls a linear actuator or other types of actuator to effectuate a movement of a rod or a curve shaped member... Then the gimbal system will lock the camera to the straight down position and the controller only adjusts the drone to track the target. Now the field of view effectively becomes a 2D coordinate system. Once the target is at the center of the frame, it means that the drone is exactly above the target and the lifesaving toolkit would then be released.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Segal arid Stephens and further in view of Borman (US 996260 B2).

Claim 2. Segal and Stephens teach the safety monitoring system of claim 1 and further disclose of a robotic device but do not specifically disclose wherein the in-water monitoring device comprises a robotic cleaning system.
However, Borman teaches a robotic cleaning system with a cleaning element that can clean various surfaces at different elevations (Col 2 lines 20-30 6.g. Knowing (12) the difference in height between various target surfaces (40), one of ordinary skill can advantageously adapt the drone (10) of the present invention to clean floors and various other surfaces al different elevations.)
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use a robotic cleaning system as taught by Borman within the system of Segal and Stephens for the purpose of enhancing system into an all-in-one unit to perform additional tasks related to swimming pool maintenance.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Segal arid Stephens and further in view of Tang (US 20160340006 A1)
Claim 6. Segal and Stephens teach the safety monitoring system of claim 1 and further discloses the process of using low power devices but do not specifically disclose wherein the in-water monitoring device comprises a rechargeable battery
However, Tang teaches use of a water monitoring device comprising a rechargeable battery
([0074] hen the recharging device  comes into contact to an appropriate energy source, the drone's onboard rechargeable battery could be recharged.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a rechargeable battery as taught by Tang  within the system of Segal and Stephens for the purpose of enhancing the system to have monitoring devices with batteries which can be replaced and ability to produce longevity of the monitoring devices.

Response to Arguments
Applicant's arguments filed September 16, 2022 have been fully considered but they are not persuasive. Applicant states that the prior art fails to teach the limitation, “an above-water monitoring device constructed as part of a pool cover unit and in communication with the in-water monitoring device”.
The Examiner disagrees.
The newly found prior art of Stephens teaches this limitation. 
Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Moreover, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Hence, Segal in view of Stephens are obvious over the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689              

/JOSEPH H FEILD/               Supervisory Patent Examiner, Art Unit 2689